
	
		I
		111th CONGRESS
		2d Session
		H. R. 5556
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Ms. DeLauro (for
			 herself and Mr. Courtney) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To support the establishment and operation of Teachers
		  Professional Development Institutes.
	
	
		1.Teachers professional
			 development institutes
			(a)In
			 generalPart A of title II of
			 the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the
			 following:
				
					6Teachers
				professional development institutes
						2161.Short
				titleThis subpart may be
				cited as the Teachers Professional Development Institutes
				Act.
						2162.Findings and
				purpose
							(a)FindingsCongress
				makes the following findings:
								(1)Teaching is central to the educational
				process and the ongoing professional development of teachers in the subjects
				they teach is essential for improved student learning.
								(2)Attaining the goal
				of the No Child Left Behind Act of 2001 (Public Law 107–110)—having a classroom
				teacher who is highly effective in every academic subject the teacher
				teaches—will require innovative approaches to improve the effectiveness of
				teachers in the classroom.
								(3)The Teachers
				Institute Model focuses on the continuing academic preparation of
				schoolteachers and the application of what the teachers study to their
				classrooms and potentially to the classrooms of other teachers.
								(4)The Teachers
				Institute Model was developed initially by the Yale-New Haven Teachers
				Institute and has successfully operated in New Haven, Connecticut, for more
				than 30 years.
								(5)The Teachers
				Institute Model has also been successfully implemented in cities larger than
				New Haven.
								(6)In the spring of
				2009, a report entitled An Evaluation of Teachers Institute
				Experiences concluded that—
									(A)Teachers
				Institutes enhance precisely those teacher qualities known to improve student
				achievement;
									(B)Teachers
				Institutes exemplify the crucial characteristics of high-quality teacher
				professional development; and
									(C)Teachers Institute
				participation is strongly related to teacher retention in high-poverty
				schools.
									(b)PurposeThe
				purpose of this subpart is to provide Federal assistance to support the
				establishment and operation of Teachers Institutes for local educational
				agencies that serve significant low-income student populations in States
				throughout the Nation, in order to—
								(1)improve student
				learning; and
								(2)enhance the
				quality and effectiveness of teaching and strengthen the subject matter mastery
				and the pedagogical skills of current teachers through continuing teacher
				preparation.
								2163.DefinitionsIn this subpart:
							(1)Significant
				low-income student populationThe term significant low-income
				student population means a student population of which not less than 40
				percent of the students included are eligible for free or reduced-price lunches
				under the Richard B. Russell National School Lunch Act.
							(2)Teachers
				InstituteThe term
				Teachers Institute means a partnership or joint venture—
								(A)between or among—
									(i)1 or more institutions of higher education;
				and
									(ii)1 or more local educational agencies that
				serve 1 or more schools with significant low-income student populations;
				and
									(B)that improves the effectiveness of teachers
				in the classroom, and the quality of teaching and learning, through
				collaborative seminars designed to enhance both the subject matter and the
				pedagogical resources of the seminar participants.
								2164. Program
				authorized
							(a)In
				generalThe Secretary is authorized to award grants under this
				subpart in order to encourage the establishment and operation of Teachers
				Institutes.
							(b)Technical
				assistanceThe Secretary may
				reserve not more than 50 percent of the funds appropriated to carry out this
				subpart to provide technical assistance to facilitate the establishment and
				operation of Teachers Institutes. The Secretary may contract with the Yale-New
				Haven Teachers Institute to provide all or part of the technical assistance
				under this subsection.
							(c)Selection
				criteriaIn selecting Teachers Institutes to support through
				grants under this subpart, the Secretary shall consider—
								(1)the extent to
				which a proposed Teachers Institute will serve schools that have significant
				low-income student populations;
								(2)the extent to which a proposed Teachers
				Institute will follow the understandings and necessary procedures described in
				section 2166;
								(3)the extent to
				which each local educational agency participating in the Teachers Institute has
				a high percentage of teachers who are unprepared or underprepared to teach the
				core academic subjects the teachers are assigned to teach; and
								(4)the extent to
				which a proposed Teachers Institute will receive a level of support from the
				community and other sources that will ensure the requisite long-term commitment
				for the success of a Teachers Institute.
								(d)Consultation
								(1)In
				generalIn evaluating applications using the criteria under
				subsection (c), the Secretary may request the advice and assistance of the
				Yale-New Haven Teachers Institute or other Teachers Institutes.
								(2)State
				agenciesIf the Secretary receives 2 or more applications for
				grants under this subpart from local educational agencies within the same
				State, the Secretary shall consult with the State educational agency regarding
				the applications.
								(e)Fiscal
				agentThe fiscal agent for the receipt of grant funds under this
				subpart shall be an institution of higher education participating in the
				partnership or joint venture, as described in section 2163(2)(A), that is
				establishing or operating the Teachers Institute.
							(f)LimitationsA
				grant under this subpart—
								(1)shall provide
				grant funds for a period of not more than 5 years; and
								(2)shall be in an
				amount that is not more than 50 percent of the total costs of the eligible
				activities supported under the grant, as determined by the Secretary.
								2165.Eligible
				activitiesGrant funds under
				this subpart may be used—
							(1)for the planning,
				development, establishment, and operation of a Teachers Institute;
							(2)for additional
				assistance to an established Teachers Institute for its further development and
				for its support of the planning, development, establishment, and operation of a
				Teachers Institute under paragraph (1);
							(3)for the salary and necessary expenses of a
				full-time director for a Teachers Institute to plan and manage the Teachers
				Institute and to act as a liaison between all local educational agencies and
				institutions of higher education participating in the Teachers
				Institute;
							(4)to provide
				suitable office space, staff, equipment, and supplies, and to pay other
				operating expenses, for the Teachers Institute;
							(5)to provide a stipend for teachers
				participating in the collaborative seminars conducted by the Institute in the
				sciences and humanities and to provide remuneration for members of the faculty
				of the participating institution of higher education leading the seminars;
				and
							(6)to provide for the dissemination, through
				print and electronic means, of curriculum units prepared in the seminars
				conducted by the Teachers Institute.
							2166.Understandings
				and proceduresA grantee
				receiving a grant under this subpart shall abide by the following
				understandings and procedures:
							(1)PartnershipThe
				essential relationship of a Teachers Institute is a partnership between a local
				educational agency and an institution of higher education. A grantee shall
				demonstrate a long-term commitment on behalf of the participating local
				educational agency and institution of higher education to the support,
				including the financial support, of the work of the Teachers Institute.
							(2)SeminarsA
				Teachers Institute sponsors seminars led by faculty of the institution of
				higher education partner and attended by teachers from the local educational
				agency partner. A grantee shall provide participating teachers the ability to
				play an essential role in planning, organizing, conducting, and evaluating the
				seminars and in encouraging the future participation of other teachers.
							(3)Curriculum
				unitA seminar described in paragraph (2) uses a collaborative
				process, in a collegial environment, to develop a curriculum unit for use by
				participating teachers that sets forth the subject matter to be presented and
				the pedagogical strategies to be employed. A grantee shall enable participating
				teachers to develop a curriculum unit, based on the subject matter presented,
				for use in the teachers' classrooms.
							(4)Eligibility and
				remunerationSeminars are open to all partnership teachers with
				teaching assignments relevant to the seminar topics. Seminar leaders receive
				remuneration for their work and participating teachers receive an honorarium or
				stipend upon the successful completion of the seminar. A grantee shall provide
				seminar leaders and participating teachers with remuneration to allow them to
				participate in the Teachers Institute.
							(5)DirectionThe
				operations of a Teachers Institute are managed by a full-time director who
				reports to both partners but is accountable to the institution of higher
				education partner. A grantee shall appoint a director to manage and coordinate
				the work of the Teachers Institute.
							(6)EvaluationA
				grantee shall annually review the activities of the Teachers Institute and
				disseminate the results to members of the Teachers Institute’s partnership
				community.
							2167.Application,
				approval, and agreement
							(a)In
				generalTo receive a grant under this subpart, a Teachers
				Institute, or a partnership or joint venture described in section 2163(2)(A)
				that is proposing to establish a Teachers Institute, shall submit an
				application to the Secretary that—
								(1)meets the
				requirement of this subpart and any regulations under this subpart;
								(2)includes a
				description of how the applicant intends to use funds provided under the
				grant;
								(3)includes such
				information as the Secretary may require to apply the criteria described in
				section 2164(c);
								(4)includes
				measurable objectives for the use of the funds provided under the grant;
				and
								(5)contains such
				other information and assurances as the Secretary may require.
								(b)ApprovalThe
				Secretary shall—
								(1)promptly evaluate
				an application received for a grant under this subpart; and
								(2)notify the
				applicant, within 90 days of the receipt of a completed application, of the
				Secretary’s determination.
								(c)AgreementUpon
				approval of an application, the Secretary and the applicant shall enter into a
				comprehensive agreement covering the entire period of the grant.
							2168.Reports and
				evaluations
							(a)ReportEach
				grantee under this subpart shall report annually to the Secretary on the
				progress of the Teachers Institute in achieving the purpose of this
				subpart.
							(b)Evaluation and
				disseminationThe Secretary shall evaluate the activities funded
				under this subpart and submit an annual report regarding the activities
				assisted under this subpart to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives. The Secretary shall broadly disseminate successful practices
				developed by Teachers Institutes.
							(c)RevocationIf
				the Secretary determines that a grantee is not making substantial progress in
				meeting the purposes of the grant by the end of the second year of the grant
				under this subpart, the Secretary may take appropriate action, including
				revocation of further payments under the grant, to ensure that the funds
				available under this subpart are used in the most effective manner.
							2169.Authorization
				of appropriationsThere are
				authorized to be appropriated for grants (including planning grants) and
				technical assistance under this subpart—
							(1)$4,000,000 for
				fiscal year 2011;
							(2)$5,000,000 for
				fiscal year 2012;
							(3)$6,000,000 for
				fiscal year 2013;
							(4)$7,000,000 for
				fiscal year 2014; and
							(5)$8,000,000 for
				fiscal year
				2015.
							.
			(b)Table of
			 contentsThe table of contents of the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 2151 the following:
				
					
						SUBPART 6—Teachers professional development
				institutes
						Sec. 2161. Short title.
						Sec. 2162. Findings and purpose.
						Sec. 2163. Definitions.
						Sec. 2164. Program authorized.
						Sec. 2165. Eligible activities.
						Sec. 2166. Understandings and procedures.
						Sec. 2167. Application, approval, and agreement.
						Sec. 2168. Reports and
				evaluations.
					
					.
			
